DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/8/21 has been entered.  Claims 1, 2, 4, 5, 7-10, 12-17, 19, 23-30 remain pending in the application, wherein Claims 23, 24 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 8/13/21.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/17/21 was considered by the previous examiner.  However, it is noted that US Patent citation #13 seems to have contained a typographical error-- “3146600” seems to need to be “0314660”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
At the outset, although Rizk USPN 9498007 is incorporated by reference in [020], specification antecedent basis for terms are lacking and therefore further confirmation is needed as to whether these elements are illustrated/labeled
Claim 1 Lines 8-9 “second portion of the hood fastener disposed on a first side
Claim 1 Lines 11-12 “second portion of the shoulder fastener disposed on a second shoulder area of the coat” is not clearly illustrated and/or indicated; furthermore, no delineation has been indicated for “second shoulder area”
Claim 10 Lines 4-5 “first portion of a shoulder fastener disposed along a shoulder region of the body member” is not clearly illustrated and/or indicated; furthermore, no delineation has been indicated for “shoulder region of the body member”
Claim 10 Lines 9-10 “second portion of the shoulder fastener disposed along a shoulder region of the front panel” have not been clearly illustrated and/or indicated 
Similarly, structures in Claim 10 Lines 10-12 “first portion of a first hood fastener disposed on a first side of the front chest area of the front panel, and a first portion of a second hood fastener disposed on a second shoulder area of the front panel” have not been clearly illustrated and/or indicated; as such, the limitations with which these structures are associated are also not found illustrated
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because the following same reference character(s) have been used to designate different elements:
Review is recommended of the labels 2, 5 in Fig. 1 relative to the labels 2, 5 in Fig. 5.  [016] first establishes 2 to be “left hand side hood collar attachment” and 5 to be “right hand collar side of the hood has an attachments means (5)”; however, [024] seems to use the fasteners interchangeably on the left/right side, and the location of 2, 5 in Figs. 1 and 5 are opposite; furthermore, based on the current labeling of Figs. 1 and 5, labels 2, 5 also do not seem to be associated with a particular structure of the hood either (the left or right side of the hood, currently claimed as being a longer or shorter side)
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
 “[001]” should be removed
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
 [012] “outwear” typographical error should be “outerwear”
[016] “hoods collar” should read “hood’s collar”
[016] “(Left hand side…)” should not be capitalized
The use of the term “Velcro” in [016] and [022], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
[019] “right hand collar attachment (5) is attached to the front of the coat location of the left hand collar attachment (2)” needs review; although Fig. 3 may potentially illustrate 2 and 5 attaching to one another, it is not labeled as such, and no enablement has been found that indicates what kind of fasteners 2 and 5 are that would allow at least one of them to attach to the coat while also attaching to the other fastener; as such, is [019] reciting that 5 is attached to the front of the coat, wherein 2 is also attached to the front of the coat?  Or that in Fig. 3 5 is hanging on the same side in which 2 is on?
[020] “outwear” typographical error should be “outerwear”
[021] “outwear” typographical error should be “outerwear”
[021] “garments at the front panel(s)” needs review whether it should read “garments as the front panel(s)”
[022] “winter sleeves 121” needs a comma between winter and sleeves
[024] “outwear” typographical error should be “outerwear”; two instances
[024] “because the hood 1 is sewn” should read “when the hood 1 is sewn”, as “sewn” seems to be merely one embodiment
[025] “outwear” typographical error should be “outerwear”
Similarly as aforementioned in the drawing objections, [016] and [024] is recommended for review of how fasteners 2 and 5 are disclosed; especially as [024] seems to recite them interchangeably; examiner recommends clarification for claim clarification and should applicant wish to claim particular embodiments
Appropriate correction is required.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
At the outset, although Rizk USPN 9498007 is incorporated by reference in [020], specification antecedent basis for terms are lacking and therefore further confirmation; though applicant is not required to use the same terms in the claims as in the specification (which includes Rizk USPN 9498007 incorporated by reference in [020]), similarity can assist with providing clarity of record and overcoming/preventing objections and rejections, such as 112 rejections; it is recommended to utilize relevant language found in the original disclosure, under the assumption that there are no other objections/rejections pertaining to said relevant language
Claim 1 Lines 5-27 are not found in the specification; for example, nowhere in the specification have the terms “first portion” and “second portion” been utilized, let alone “shoulder fastener”, “hood fastener,” “second shoulder area” and their associated limitations such as a shoulder fastener associated with that of a hood, etc
As such, Claim 2 and 4 also lack antecedent basis in the specification, at the least for reciting “first portion,” “second portion”
Claims 5, 7 lack antecedent basis in the specification
Claim 9 lacks antecedent basis in the specification
Claim 10 Lines 3-43 lack antecedent basis in the specification; for example, nowhere in the specification have the terms “body member”, “first portion”, “second portion,” “longitudinal fastener,” “longitudinal edge”, “shoulder region,” “shoulder area”, “hood fastener”, “shoulder fastener,” been utilized, let alone the limitations with which they are associated; 
Claims 13-15 lack antecedent basis in the specification
Claim 16 “magnets…loops” lacks antecedent basis in the specification; as best understood, “longitudinal fastener” is referring to one of the fasteners 130 in Fig. 5; specification [0020] refers to the specific fasteners that fasteners 130 can be, and magnets, loops are not indicated; as such, examiner suggests adding the language verbatim into the specification; as best understood, Claim 16 “longitudinal fastener” is not referring to [0022] center fastener, and therefore magnets and loops is not yet supported for the longitudinal fastener
Claim 17 lacks antecedent basis in the specification
Claims 25-30 lack antecedent basis in the specification
although support for the body of Claims 27, 30 may potentially be found in [021], the original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]), whereas Claim 1, on which Claim 27 depends, and whereas Claim 10, on which Claim 30 depends, both indicate that the fasteners are releasably secured, and therefore not referring to a sewn embodiment; as such, no support is found
Claim Objections
Claim(s) 1, 4, 5, 8, 10, 13-15, 19, 25 is/are objected to because of the following informalities: 
At the outset, Claim 1 may need review for revision to more clearly establish the structures; for example: garment comprising a hood and a coat; the hood having a bonnet, first collar side, second collar side; the coat have a chest area, a shoulder area; said first collar side of said hood further comprising a fastener, etc
Claim 1 Lines 8-9 “the front chest area of a coat” should read “a front chest area of a coat” for proper antecedent basis
Claim 4 Line 2 “the rear area of the hood” should read “a rear area of the hood” for proper antecedent basis
Claim 4 Line 2 “the uppermost area” should read “an uppermost area” for proper antecedent basis
Claim 5 Lines 2-3 “the rear area” should read “a rear area” for proper antecedent basis
Claim 5 Lines 3 “the uppermost area” should read “an uppermost area” for proper antecedent basis
Claim 8 “hood fastener comprises…buttons and/or loops”; as best understood, buttons/loops are complementary fasteners; as such, it is unclear how they are recited as alternative options
Claim 10 Lines 20-21 “the second the second collar side” needs review whether it should just read “the second collar side”
Claim 10 Line 23 “longitudinal fastener and” is suggested to have a comma after the term “fastener”
Claim 10 Line 28 after “body” add --member--
Claim 13 Line 2 before “force” add --a--
Claim 14 Line 2 before “force” add --a--
Claim 15 Line 2 before “force” add --a--
Clarification is requested of “front panel is configured to transfer to the hood force sufficient to disengage the first portion of the first hood fastener from the second portion of the first hood fastener” in Claim 13 Lines 1-4; it is unclear how a front panel transfers force.  Original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]).  However, this force is relative to detachment, and not relative to transferring force between a front panel and hood relative to a first and second portion of a first hood fastener.
Similarly, clarification is requested of the term “front panel is configured to transfer to the hood force sufficient to displace the hood away from the head region of the child…when the first and second portions of the longitudinal fastener and the first and second portions of the shoulder fastener are fully disengaged” in Claim 14 Lines 1-6; it is unclear how a front panel transfers force.  Original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]).  However, this force is relative to detachment, and not relative to transferring force between a front panel and hood relative to a first and second portions of both a longitudinal fastener and shoulder fastener.
Similarly, clarification is requested of the term “front panel is configured to transfer to the hood force sufficient to displace the hood away from the shoulder region of the child…when the first and second portions of the longitudinal fastener and the first and second portions of the shoulder fastener are fully disengaged” in Claim 15 Lines 1-6; it is unclear how a front panel transfers force.  Original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]).  However, this force is relative to detachment, and not relative to transferring force between a front panel and hood relative to a first and second portions of both a longitudinal fastener and shoulder fastener.
Claim 19 Lines 2-3 “an automobile safety seat” should read ”the automobile safety seat” for proper antecedent basis with Claim 10 Line 2
Claim 25 is missing a period at the end
Disagreement with any of the aforementioned may warrant at least a 112(b) definiteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 2, 4, 5, 7-10, 12-17,  19, 25-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
At the outset, it is also important to note that in accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Support has not been indicated for the majority of the amendments. Examiner recommends utilizing relevant language found in the original disclosure, under the assumption that there are no other objections/rejections pertaining to said relevant language. 
Claim 1 Line 7 “shoulder fastener” in reference to the hood is considered new matter.  Examiner notes that original disclosure only indicated reference numerals “2”, “5” and “130” as potential fasteners and/or attachments.  Especially as the term has no specification antecedent basis in the specification (and therefore the drawings), the term is considered new matter.  As best understood, although the term “shoulder fastener” was disclosed in original disclosure of Claim 10, Claim 10 is directed to embodiment Fig. 5 and its “shoulder fastener” is relative to a body member, whereas Claim 1 is directed to Figs. 1-3 embodiment, whereas its “shoulder fastener” is relative to a hood and shoulder area of a coat.  Furthermore, although Rizk USPN 9498007 is incorporated by reference in [020] and discloses fasteners 182, 184 at the shoulder 140 of a rear portion 120, due to lack of specification antecedent basis, further clarity/confirmation is needed.  At the least for pending such clarity, “shoulder fastener” is considered new matter, along with all limitations with which it is associated.
Claim 1 Lines 11-12 “second shoulder area” in reference to the coat is considered new matter.  Original disclosure only discloses “shoulders 140 of garment 100” but relative to Fig. 5.  It is unclear how “second shoulder area of the coat” relate to “shoulders 140”, whether broader or narrower, etc.  As such, “second shoulder area” is considered new matter, along with all limitations with which it is associated.
Claim 7 starting with “hood fastener is configured to apply a force” is considered new matter.  Original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]).  No support has been found for such a force relative to the specific instance of the second configuration, newly disclosed/amended in Claim 1.
Claim 10 Lines 11-12 “second shoulder area” in reference to the coat is considered new matter.  Original disclosure only discloses “shoulders 140 of garment 100” but relative to Fig. 5.  It is unclear how “second shoulder area of the coat” relate to “shoulders 140”, whether broader or narrower, etc.  As such, “second shoulder area” is considered new matter, along with all limitations with which it is associated.
Claim 27 “force required to disengage the first and second portions of the hood fastener is less than a force required to disengage the first and second portions of the shoulder fastener” is considered new matter.  Although support for the body of Claim 27 may potentially be found in [021], the original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]), whereas Claim 1, on which Claim 27 depends, indicate that the fasteners in question are releasably secured, and therefore not referring to a sewn embodiment; as such, no support is found for the limitation.  Furthermore, [021] is directed to Fig. 5 embodiment, whereas Claim 27 is directed to embodiment of Figs. 1-3.  Furthermore, especially as there is a lack of clarity relative to the fasteners relating to 2 and 5, it is unclear how 2 and 5 relate to “hood fastener” and “shoulder fastener.”  As such, it is unclear whether the fasteners recited in [016] for 2 can apply for at least one fastener in Claim 27, and whether the fasteners recited in [018] can apply for the fasteners in Claim 27, let alone which specification-disclosed fastener (2? 5? Left? Right? Removable? Not removable? Unclear what 2 and 5 are meant to represent) applies to which claimed fastener (hood or shoulder).  As such, Claim 27 is considered new matter without support.
Similarly, Claim 30 “force required to disengage the first and second portions of the hood fastener is less than a force required to disengage the first and second portions of the shoulder fastener” is considered new matter.  Although support for the body of Claim 30 may potentially be found in [021], the original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]), whereas Claim 10, on which Claim 30 depends, indicate that the fasteners in question are releasably secured, and therefore not referring to a sewn embodiment; as such, no support is found for the limitation.  Furthermore, especially as there is a lack of clarity relative to the fasteners relating to 2 and 5, it is unclear how 2 and 5 relate to first and second hood fastener of Claim 10.  Nevertheless, even if 2 and 5 are clarified, it is noted that no specific fastener structures have been recited for the embodiment of Fig. 5 of Claim 10 and therefore Claim 30.  Specific fastener structures have only been recited for the embodiment of Figs. 1-3.  As such, it is new matter to claim the force required, especially when no fastener structure was ever disclosed for the embodiment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 2, 4, 5, 7-10, 12-17, 19, 25-30 is/are rejected under U.S.C. 112(b).
	Claim 1 recites the limitation "the front chest area" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Especially as the amendments have introduced multiple terms not found in the specification, it is unclear whether this is a typographical error and should read “a front chest area” to establish a first instance of an antecedent basis, and/or whether this should read “a front chest support area” to establish not only a first instance of an antecedent basis but also to provide antecedent basis for “the front chest support area” first recited in Claim 1 Line 9.  If the former, it is unclear how this area differs from that of ‘front chest support area.”  Examiner notes there are multiple instances of “front chest area” throughout the claims.
Claim 1 recites the limitation "the front chest support area" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  See aforementioned.
The term “second shoulder area” in Claim 1 Lines 11-12 is unclear and therefore renders the claim indefinite.  No “first shoulder area” has been established.  As such, it is unclear what makes this area a “second.”  
The term “hood fastener is configured to apply a force” in Claim 5 Lines 1-2 is unclear and therefore renders the claim indefinite.  It is unclear how hood fastener applies force.  Original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]).  However, this force is relative to detachment, and not relative to clearing a child’s head and therefore does not seem applicable.  
Similarly, the term “hood fastener is configured to apply a force” in Claim 7 Lines 1-2 is unclear and therefore renders the claim indefinite.   It is unclear how hood fastener applies force.  Original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]).  However, this force is relative to detachment, and not relative to clearing a child’s head and therefore does not seem applicable.  
The term “unitary structure” relative to a hood fastener in Claim 9 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of specification antecedent basis, the metes and bounds of the term “unitary” is unclear.  It is unclear what applicant intends by the term.
The term “second shoulder area” in Claim 10 Line 12 is unclear and therefore renders the claim indefinite.  No “first shoulder area” has been established.  As such, it is unclear what makes this area a “second.”  
The term “shoulder region of the front panel” and “second shoulder area of the front panel” in Claim 10 Lines 9-10 and 11 respectively are unclear and therefore renders the claim indefinite.  Especially in light of the lack of specification antecedent basis and lack of drawing annotations, the metes and bounds of the region and area recited are unclear, at the least relative to one another.
Claim 17 “plurality of fastening elements” is unclear and therefore renders the claim indefinite.  It is unclear if and how these fastening elements relate to the first and second portions disclosed for a hood fastener.
The term “force required to disengage the first and second portions of the hood fastener is less than a force required to disengage the first and second portions of the shoulder fastener” in Claim 27 is unclear and therefore renders the claim indefinite.  Although support for the body of Claim 27 may potentially be found in [021], the original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]), whereas Claim 1, on which Claim 27 depends, indicate that the fasteners in question are releasably secured, and therefore not referring to a sewn embodiment.  Furthermore, [021] is directed to Fig. 5 embodiment, whereas Claim 1 is directed to Figs. 1-3 embodiment.  As such, it is unclear what releasably secured fastener structure constitutes requiring a “greater force” and what releasably secured fastener structure constitutes requiring a “lesser force.”  Furthermore, especially as there is a lack of clarity relative to the fasteners relating to 2 and 5, it is unclear how 2 and 5 relate to “hood fastener” and “shoulder fastener.”  As such, it is unclear whether the fasteners recited in [016] for 2 can apply for at least one fastener in Claim 27, and whether the fasteners recited in [018] can apply for the fasteners in Claim 27, let alone which specification-disclosed fastener (2? 5? Left? Right? Removable? Not removable? Unclear what 2 and 5 are meant to represent) applies to which claimed fastener (hood or shoulder).
Similarly, the term “force required to disengage the first and second portions of the hood fastener is less than a force required to disengage the first and second portions of the shoulder fastener” in Claim 30 is unclear and therefore renders the claim indefinite.  Although support for the body of Claim 30 may potentially be found in [021], the original disclosure only refers to a force relative to a sewn fastener requiring more force for detachment than that of a magnetic attachment ([021]), whereas Claim 10, on which Claim 30 depends, indicate that the fasteners in question are releasably secured, and therefore not referring to a sewn embodiment.  As such, it is unclear what releasably secured fastener structure constitutes requiring a “greater force” and what releasably secured fastener structure constitutes requiring a “lesser force.”  Especially as there is a lack of clarity relative to the fasteners relating to 2 and 5, it is unclear how 2 and 5 relate to first and second hood fastener of Claim 10.  Nevertheless, even if 2 and 5 are clarified, it is noted that no specific fastener structures have been recited for the embodiment of Fig. 5 of Claim 10 and therefore Claim 30.  Specific fastener structures have only been recited for the embodiment of Figs. 1-3.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 and related claims “front chest support area” and “front chest area” are both interpreted to be “front chest area”
Claim 1 and related claims “second shoulder area” is interpreted to be “shoulder area”, wherein it is “second” in that there is more than one shoulder area
Claims 5 and 7 are interpreted functionally and met as long as the structures are met
Claim 9 unitary is interpreted as met as long as the structure exists (and therefore is a united element)
Claim 10 and related claims “second shoulder area” is interpreted to be “shoulder area”, wherein it is “second” in that there is more than one shoulder area
Claim 17 is interpreted as met as long as Claim 10 “first portion” “second portion” of a first hood fastener is met
Claim 27 and 30 are interpreted functionally and met as long as the structures are met
For clarity of record, examiner interprets applicant’s claim language to be disclosing as annotated below relative to the original figures; any disagreement may warrant additional objections/rejections without constituting new rejection(s); such annotations below are merely to make examiner’s understanding of the disclosure clear on the record, and do not indicate that the annotations are without new matter; furthermore, examiner notes that additional lines have been annotated in Fig. 5 merely to better annotate the illustration, and, at the least, that no clarity has been presented on the record that shoulders 140 of Fig. 4 prior art also exist/apply in Fig. 5, nor that the first portion of shoulder fastener in Fig. 5 is actually on the rear portion 120 or some other structure (especially as the term “body member” is not in the specification and is not disclosed as being related to the rear portion 120)

    PNG
    media_image1.png
    763
    1209
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    1507
    media_image2.png
    Greyscale

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grazia (USPN 2439382).
Regarding Claim 1, Grazia teaches an outer garment to be worn by a child to facilitate the child's safety in an automobile safety seat (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 2, 4, 5; Col. 1 Lines 5-8 "invention concerns…hood designed for use…with…jacket"; for clarity, examiner notes that Fig. 4 is the embodiment utilized in the claims, wherein it is understood that the distinction of Fig. 4 over Fig. 1 is that flap 24 is longer in a direction than flap 25, and therefore also the location of 12, and therefore as applied to the rest of the applicable figures (see Col. 1 Lines 27-37; Col. 2 Lines 35-45); Grazia teaches the outer garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized by a child in a vehicle safety seat for safety), the garment comprising:  
a hood for being worn on the child's head (see Figs. 4, 5; Col. 1 Line 38 "A represents…hood"; although Fig. 5 is indicated as being for Figs. 1-3, it is understood that it applies as well for Fig. 4, as the hood is generic to the embodiments, and therefore its recitations; Grazia teaches the hood which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized on the child user’s head),
the hood comprising a bonnet and first (25) and second (24) collar sides (Figs. 2, 4; Col. 2 Lines 3-4 "hood…has side flaps or extensions 24 and 25" as second/first collar sides; wherein bonnet is the portion where lead line A is located in Fig. 5);
a first portion (29) of a hood fastener (29+12) disposed on the first collar side (see Fig. 2; Col. 2 Line 21 "buttonholes...29");
a first portion (30) of a shoulder fastener (30+31) disposed on the second collar side (see Fig. 2; Col. 2 Lines 27 "side buttonholes 30"); 
a second portion (12) of the hood fastener (29+12) disposed on a first side of the front chest area of a coat (see Fig. 4; see Col. 2 Line 23 "upper button 12 of the field jacket B"),
the first side of the front chest support area corresponding to the first collar side (see Figs. 2, 4; Col. 2 Lines 21-23 "buttonholes…29…adapted to be attached to the upper button 12 of the field jacket B"); and
a second portion (31) of the shoulder fastener (30+31) disposed on a second shoulder area of the coat (see Figs. 3, 5; Col. 2 Line 28 "shoulder buttons 31"; wherein it is understood that this limitation is directing to the opposite side of the user than that illustrated in Fig. 5, especially as there is a plurality of buttons 31 disclosed, and especially in light of Fig. 1 illustrating a strap on that side (and therefore also in Fig. 4) and Fig. 3 also indicating buttonhole 30 (and therefore shoulder button 31) on that side; wherein the differences between Fig. 1 and 4 embodiment do not affect the existence of 30, 31 on that side),
the second shoulder area corresponding to the second collar side (see Fig. 5; Col. 2 Lines 27-28 "side buttonholes 30 are adapted to be secured to the shoulder buttons 31"),
wherein the outer garment (see Fig. 4) has:
a first configuration in which the first and second portions of the hood fastener are engaged to releasably secure the first collar side to the first side of the front chest area of the coat and the first and second portions of the shoulder fastener are engaged to releasably secure the second collar side to the second shoulder area of the coat (Grazia teaches the first/second portions of hood fastener in the recited locations and the first/second portions of shoulder fastener in the recited locations which meets the structural limitations in the claims and performs the functions as recited such as being capable of  engaging for releasable securing as recited), and
a second configuration in which the first and second portions of the hood fastener are disengaged and only the first and second portions of the shoulder fastener are engaged to releasably secure the second collar side to the second shoulder area of the coat to thereby allow the hood to hang, in front of the child, from the second shoulder area of the coat (Grazia teaches the first/second portions of hood fastener in the recited locations and the first/second portions of shoulder fastener in the recited locations which meets the structural limitations in the claims and performs the functions as recited such as being capable of respectively disengaged and engaged for releasable securing as recited, such as in front of a child).
Regarding Claim 2, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches wherein the first portion (30) of the shoulder fastener comprises a loop and the second portion (31) of the shoulder fastener comprises a button (see Fig. 2; Col. 2 Lines 27 "side buttonholes 30"; Col. 2 Line 28 "shoulder buttons 31"; wherein a buttonhole is a loop for a button).
Regarding Claim 4, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches where at least a portion of the rear area of the hood is configured to clear the uppermost area of the child's head when the first and second portions of the hood fastener are engaged (wherein a hood has a rear area; Grazia teaches the rear area of hood and engageable first/second portions of a hood fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of allowing a rear area of a hood to clear the uppermost area of a child’s head when said portions are engaged, especially as this is how any hood can work even when a hood is pushed behind a child’s neck, wherein such a configuration is possible when the portions are engaged while also clearing an uppermost area of a head).
Regarding Claim 5, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches wherein the hood fastener is configured to apply a force sufficient to cause at least a portion of the rear area of the hood to clear the uppermost area of the child's head when the first and second portions of the hood fastener are engaged (wherein a hood has a rear area; Grazia teaches the rear area of hood and engageable first/second portions of a hood fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the first/second portions engage in such a force such that the rear area of the hood can clear the uppermost area as recited, especially as this is how any hood can work even when a hood is pushed behind a child’s neck, wherein such a configuration is possible when the portions are engaged with a force while also clearing an uppermost area of a head).
Regarding Claim 7, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches wherein the hood fastener is configured to apply a force sufficient to cause the at least a portion of the rear area of the hood to clear the uppermost area of the child's head when the outer garment is in the second configuration (wherein a hood has a rear area; Grazia teaches the rear area of hood and second configuration with a disengaged hood fastener as indicated in the rejection of Claim 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the first/second portions capable of engaging in such a force capable of disengagement such that the rear area of the hood can clear the uppermost area as recited, such as when a hood is pushed behind a child’s neck, wherein such a configuration is possible when the portions are disengaged while also clearing an uppermost area of a head).
Regarding Claim 8, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches wherein the hood fastener comprises hook-and-loop fasteners, magnets, buttons, and/or loops (Col. 2 Lines 21-23 "buttonholes…29…adapted to be attached to the upper button 12 of the field jacket B").
Regarding Claim 9, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches wherein the hood fastener comprises a unitary structure (inasmuch as the hood fastener has engageable first/second portions, it has a unitary structure).
Regarding Claim 25, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches the first portion (29) of the hood fastener is disposed at an end of the first collar side (wherein the location of button hole 29 is a lower end of the first collar side); and
the first portion (30) of the shoulder fastener is disposed at an end of the second collar side (wherein the location of buttonhole 30 is a lower end of the second collar side, as further evidenced by Fig. 3, where it is understood that the difference between Fig. 3 and 4 is in the comparative length of flaps 24, 25 but that 30 is still at a lower end).
Regarding Claim 26, Grazia teaches all the claimed limitations as discussed above in Claim 1.
Grazia further teaches wherein a length of the first collar side is longer than a length of the second collar side (see annotated Figs. 2, 3 for clarification; where Fig. 3 is showing Fig. 1 embodiment, where it is understood that the Fig. 4 embodiment utilized in the instant rejection has flap 24 extending longer in a certain direction than flap 25, opposite as currently illustrated for Figs. 1/3; furthermore, inasmuch as the term “length” has been defined, such as its metes and bounds and relative to what starting point, recitation is met; furthermore, examiner notes that no criticality has been disclosed by the applicant).

    PNG
    media_image3.png
    492
    820
    media_image3.png
    Greyscale

	Regarding Claim 27, Grazia teaches all the claimed limitations as discussed above in Claim 1.
	Grazia further teaches wherein a force required to disengage the first and second portions of the hood fastener (12+29) is less than a force required to engage the first and second portions of the shoulder fastener (30+31) (as aforementioned, see Fig. 2; Col. 2 Line 21 "buttonholes...29”; see Fig. 4; see Col. 2 Line 23 "upper button 12 of the field jacket B"; Col. 2 Lines 27-28 "side buttonholes 30 are adapted to be secured to the shoulder buttons 31"; Grazia teaches the first/second portions of both the hood fastener and shoulder fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the hood fastener require less force for disengagement than the shoulder fastener, such as based on the location of 12+29 making it easier, and therefore less force, than disengaging of 30+31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-17, 19, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (USPN 9498007) in view of Grazia (USPN 2439382).
Regarding Claim 10, Rizk teaches an outer garment to be worn by a child to facilitate the child's safety in an automobile safety seat (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1a, 3; Col. 4 Lines 1-2 "child's outerwear garment 100"; Rizk teaches the outer garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being used by a child in a vehicle safety seat, especially in light of Col. 2 Lines 58-60 "present invention is a child's outerwear garment that can be used safely with a car seat harness system"; the garment comprising:
a body member (120) comprising a first portion (180 on right bottom) of a longitudinal fastener disposed along a longitudinal edge of the body member (see Fig. 1b at least for longitudinal edge; Col. 3 Line 20 "rear portion 120"; Col. 3 Line 51 "rear portion 120 has fasteners 180")
and a first portion (182 on right) of a shoulder fastener disposed along a shoulder region of the body member (see Fig. 1b at least for shoulder region; Col. 3 Line 20 "rear portion 120"; Col. 3 Lines 51-52 "rear portion 120 has fasteners…182"; Col. 3 Lines 56-57 "fasteners 182…are at the shoulder 140 of rear portion 120")
a front panel (110) comprising a second portion (130 on right bottom) of the longitudinal fastener disposed along a longitudinal edge of the front panel (see Fig. 1c; Col. 3 Line 19 "detachable front panel 110"; Col. 3 Lines 52-53 "fasteners 130 on front panel 110"),
a second portion (132 on right) of the shoulder fastener disposed along a shoulder region of the front panel (see Fig. 1c; Col. 3 Lines 3-4 "front panel 110 has fasteners…132"),
wherein the first portion of the longitudinal fastener is configured to selectively fasten to the second portion of the longitudinal fastener (Col. 3 Lines 51-52 "rear portion 120 has fasteners 180, 182…suitable for mating with fasteners 130 on front panel 110")
and the first portion (182 on right) of the shoulder fastener is configured to selectively fasten to the second portion (132 on right) of the shoulder fastener (Col. 4 Lines 3-5 "front panel 110 has fasteners…132…suitable for mating with respective fasteners…182")
wherein the front panel is configured to allow the longitudinal edge (with 130) and shoulder region (with 132) of the front panel to be separated from the longitudinal edge (with 180) and shoulder region (with 182) of the body when the first (180) and second (130) portions of the longitudinal fastener and the first (182) and second (132) portions of the shoulder fastener are fully disengaged (Col. 4 Lines 3-5 "front panel 110 has fasteners…132…suitable for mating with respective fasteners…182"; Col. 4 Lines 3-5 "front panel 110 has fasteners 130…suitable for mating with respective fasteners 180"; Col. 3 Lines 53-55 "fasteners 180, 182...may be...snaps"; wherein it is known that snaps are separable; Grazia teaches the fasteners at the recited locations which meets the structural limitations in the claims and performs the functions as recited such as being capable of the separation as recited when said fasteners are disengaged).

Rizk does not explicitly teach a first portion of a first hood fastener disposed on a first side of the front chest area of the front panel,
and a first portion of a second hood fastener disposed on a second shoulder area of the front panel; and
a hood coupled to the front panel and comprising a bonnet and first and second collar sides, the hood further comprising
a second portion of the first hood fastener configured to selectively fasten to the first portion of the first hood fastener
and a second portion of the second hood fastener configured to selectively fasten to the first portion of the second hood fastener,
the second portion of the first hood fastener disposed on the first collar side,
the second portion of the second hood fastener disposed on the second collar side,
the first collar side corresponding to the first side of the front chest area,
the second the second collar side corresponding to the second shoulder area;
wherein the outer garment has:
a first configuration in which the first and second portions of the first hood fastener are engaged to releasably secure the first collar side to the first side of the front chest area of the coat and the first and second portions of the second hood fastener are engaged to releasably secure the second collar side to the second shoulder area of the coat, and
a second configuration in which the first and second portions of the first hood fastener are disengaged and only the first and second portions of the second shoulder fastener are engaged to releasably secure the second collar side to the second shoulder area of the coat to thereby allow the hood to hang, in front of the child, from the second shoulder area of the front panel.

Grazia teaches a first portion (12) of a first hood fastener (29+12) disposed on a first side of the front chest area of the front panel (at the outset of utilizing Grazia-- see Figs. 2, 4, 5; Col. 1 Lines 5-8 "invention concerns…hood designed for use…with…jacket"; for clarity, examiner notes that Fig. 4 is the embodiment utilized in the claims, wherein it is understood that the distinction of Fig. 4 over Fig. 1 is that flap 24 is longer in a direction than flap 25, and therefore also the location of 12, and therefore as applied to the rest of the applicable figures (see Col. 1 Lines 27-37; Col. 2 Lines 35-45); also, although Fig. 5 is indicated as being for Figs. 1-3, it is understood that it applies as well for Fig. 4, as the hood is generic to the embodiments, and therefore its recitations; as for rejecting this particular limitation--wherein first side of the front chest area of the front panel is 12 on the jacket B; see Fig. 2; Col. 2 Line 21 "buttonholes...29"; see Fig. 4; see Col. 2 Line 23 "upper button 12 of the field jacket B"; see Figs. 2, 4; Col. 2 Lines 21-23 "buttonholes…29…adapted to be attached to the upper button 12 of the field jacket B" and therefore is disposed as recited)
and a first portion (31) of a second hood fastener (30+31) disposed on a second shoulder area of the front panel (wherein second shoulder area of the front panel is 31 on jacket B; see Fig. 2; Col. 2 Lines 27 "side buttonholes 30"; see Figs. 3, 5; Col. 2 Line 28 "shoulder buttons 31"; wherein it is understood that this limitation is directing to the opposite side of the user than that illustrated in Fig. 5, especially as there is a plurality of buttons 31 disclosed, and especially in light of Fig. 1 illustrating a strap on that side (and therefore also in Fig. 4) and Fig. 3 also indicating buttonhole 30 (and therefore shoulder button 31) on that side; wherein the differences between Fig. 1 and 4 embodiment do not affect the existence of 30, 31 on that side; see Fig. 5; Col. 2 Lines 27-28 "side buttonholes 30 are adapted to be secured to the shoulder buttons 31" and therefore is disposed as recited) and
a hood coupled to the front panel and comprising a bonnet and first (25) and second (24) collar sides (Figs. 2, 4; Col. 2 Lines 3-4 "hood…has side flaps or extensions 24 and 25" as second/first collar sides; wherein bonnet is the portion where lead line A is located in Fig. 5), the hood further comprising
a second portion (29) of the first hood fastener configured to selectively fasten to the first portion of the first hood fastener (see aforementioned of 29 and 12)
and a second portion (30) of the second hood fastener configured to selectively fasten to the first portion of the second hood fastener (see aforementioned of 30 and 31),
the second portion of the first hood fastener disposed on the first collar side (see aforementioned of 29),
the second portion of the second hood fastener disposed on the second collar side (see aforementioned of 30),
the first collar side corresponding to the first side of the front chest area (see aforementioned of 29 and 12),
the second the second collar side corresponding to the second shoulder area (see aforementioned of 30 and 31);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rizk with the hood of Grazia in order to provide a better insulation to the user (Col. 1 Lines 9-22) as is known in the art.

As such, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Rizk teaches wherein the outer garment (100 of Rizk) has:
a first configuration in which the first and second portions of the first hood fastener are engaged to releasably secure the first collar side to the first side of the front chest area of the coat and the first and second portions of the second hood fastener are engaged to releasably secure the second collar side to the second shoulder area of the coat (Grazia teaches the first/second portions of the first/second hood fasteners in the recited locations which meets the structural limitations in the claims and performs the functions as recited such as being capable of engaging for releasable securing as recited).
a second configuration in which the first and second portions of the first hood fastener are disengaged and only the first and second portions of the second shoulder fastener are engaged to releasably secure the second collar side to the second shoulder area of the coat to thereby allow the hood to hang, in front of the child, from the second shoulder area of the front panel (Grazia teaches the first/second portions of the first hood fastener and Rizk teaches the first/second portions of the second shoulder fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of being respectively disengaged and engaged for releasably securing as recited, such as in front of the child).
Regarding Claim 12, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Modified Rizk further teaches wherein the hood and the front panel are separable (see aforementioned rejection of Claim 10, wherein the Rizk teaches the front panel is separable at least from the rear portion; where Grazia teaches the hood is separable from the jacket/front panel; and where modified Rizk teaches the hood and front panel are separable from one another as well).
Regarding Claim 13, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Modified Rizk further teaches wherein the front panel is configured to transfer to the hood force sufficient to disengage the first portion of the first hood fastener from the second portion of the first hood fastener when the first and second portions of the longitudinal fastener and the first and second portions of the shoulder fastener are fully disengaged (Grazia teaches the first/second portion of the first hood fastener and Rizk teaches the first/second portions of both the longitudinal fastener and the shoulder fastener which meets the structural limitations in the claims and performs the functions as recited such as being capable of a certain force of engagement of the front panel’s fasteners that would allow disengagement of the recited fasteners when the recited fasteners are disengaged).
Regarding Claim 14, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Modified Rizk further teaches wherein the front panel is configured to transfer to the hood force sufficient to displace the hood away from the head region of the child wearing the hood, when the first and second portions of the longitudinal fastener and the first and second portions of the shoulder fastener are fully disengaged (Rizk teaches the first/second portions of both the longitudinal fastener and the shoulder fastener and Grazia teaches the hood fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of a certain force of engagement of the front panel’s fasteners of Rizk that would allow disengagement of the recited fasteners while still allowing a hood being displaced from at least a portion of a head region of a child user; inasmuch as the metes and bounds of the terms displacing, away, or head have been defined, the recitation is met inasmuch as the fasteners can disengage and the hood can move, even such as the hood fasteners disengaging).
Regarding Claim 15, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Modified Rizk further teaches wherein the front panel is configured to transfer to the hood force sufficient to displace the hood away from the shoulder region of the child wearing the hood, when the first and second portions of the longitudinal fastener and the first and second portions of the shoulder fastener are fully disengaged (Rizk teaches the first/second portions of both the longitudinal fastener and the shoulder fastener and Grazia teaches the hood fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of a certain force of engagement of the front panel’s fasteners of Rizk that would allow disengagement of the recited fasteners while still allowing a hood being displaced from at least a portion of the shoulder region of a child user; inasmuch as the metes and bounds of the terms displacing, away, or shoulder region have been defined, the recitation is met inasmuch as the fasteners can disengage and the hood can move, even such as the hood fasteners disengaging).
Regarding Claim 16, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Rizk further teaches wherein the longitudinal fastener comprises hook-and-loop fasteners, magnets, buttons, and/or loops (Col. 3 Lines 53-55 "fasteners 180...may be…snaps…Velcro"; wherein it is known in the art that Velcro is hook-and-loop and still separable).
Regarding Claim 17, modified Rizk teaches all the claimed limitations as discussed above in Claim 17.
Grazia further teaches wherein the first hood fastener comprises a plurality of fastening elements (inasmuch as there are two portions to the first hood fastener, there is a plurality).
Regarding Claim 19, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Rizk further teaches wherein the outer garment permits the child to be properly restrained in the automobile safety seat without fully separating the hood from the outer garment (Rizk teaches the outer garment and a plurality of separable fasteners wherein it is capable of only separating one fastener’s portions which meets the structural limitations in the claims and performs the functions as recited such as being capable of only separating one fastener’s portions while still allowing proper restraint without additional separation; no other structure has been claimed as being associated with otherwise meeting this recitation).
Regarding Claim 28, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Grazia further teaches the second portion (29) of the first hood fastener is disposed at an end of the first collar side (wherein the location of button hole 29 is a lower end of the first collar side), and
the second portion (30) of the second hood fastener is disposed at an end of the second collar side (wherein the location of buttonhole 30 is a lower end of the second collar side, as further evidenced by Fig. 3, where it is understood that the difference between Fig. 3 and 4 is in the comparative length of flaps 24, 25 but that 30 is still at a lower end).
	Regarding Claim 29, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 29 is the same as the body of Claim 26.  As such, see the aforementioned rejection of the body of Claim 26 for the rejection of the body of Claim 29.
Regarding Claim 30, modified Rizk teaches all the claimed limitations as discussed above in Claim 10.
Grazia further teaches wherein a force required to disengage the first and second portions of the first hood fastener (12+29) is less than a force required to disengage the first and second portions of the second hood fastener (30+31) (as aforementioned, see Fig. 2; Col. 2 Line 21 "buttonholes...29”; see Fig. 4; see Col. 2 Line 23 "upper button 12 of the field jacket B"; Col. 2 Lines 27-28 "side buttonholes 30 are adapted to be secured to the shoulder buttons 31"; Grazia teaches the first/second portions of both the first/second hood fasteners which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the first hood fastener require less force for disengagement than the second hood fastener, such as based on the location of 12+29 making it easier, and therefore less force, than disengaging of 30+31).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 7-10, 12-17, 19, 23-30 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
In response to applicant’s remarks submitted 10/8/21 on page 12 that “upper button 12 is not located on the same side of the field jacket B as…button hole 29”, examiner respectfully disagrees, especially as applicant also on the same page properly indicated that “upper button 12…allows…button holes…29 to engage the upper button 12”; at the least during engagement, the button 12 is located on the same shield of the field jacket as button hole 29.
In response to applicant’s remarks on page 12 that “shoulder buttons 31 are located on the neck or collar area of the field jacket B…and not on the shoulder area”, examiner respectfully disagrees.  Inasmuch as the buttons 31 are indicated as being “shoulder” buttons, they are located in a shoulder area.  It is unclear if applicant means to have a more specific definition of “shoulder area.”  If so, it has not been claimed.
In response to applicant’s remarks on page 13 that “Grazia does not disclose a partial attachment,” examiner notes that the fasteners (such as snaps, buttons/loops, velcro) are all capable of engagement/disengagement.  Inasmuch as there are a plurality of attachments, there is a capability of a partial attachment.  Configurations are functional, and as long as the structure is met and is capable of the functionality, the recitations are met.
Furthermore, even if criticality of Claims 26 and 29 are persuasively proven, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Examiner also notes that no specific metes and bounds have been specifically indicated for chest area and shoulder area such that they are mutually exclusive.
Clearly indicating specific paragraphs and annotated drawings in order to provide clarification for the limitations, if not support, is suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Bolling (US Publication 2019/0274367) and Chen (US Publication 2008/0250541) directed to hood removable from garment with removable front panel; Moses (USPN 5918314), Goodwin (US Publication 2007/0118960), Lane (USPN 1626288), Silberstein and Friend (USPN 0148515), Hussey et al (US Publication 2018/0271196), Marji (US Publication 2017/0119076), Tsukada (JP2012072530), Park (USPN 8505117), London (US Publication 2006/0143795), Williams (USPN 5832538), Haberfeld (US Publication 2005/0217004), Astrove (USPN 2131248), Brown (USPN 10463086) directed to removable hood; Kallas (USPN 6032287), Koenig (USPN 4639946), Pew (US Publication 2005/0235394), Landeck (US Publication 2009/0070914), Rodriguez (USPN 5384915), Hamberger (USPN 1713433), Berkwits (USPN 1371841), Turner (USPN 1281430), McQuarrie (USPN 1271047), Friedman (USPN 1052475), Demacakos (USPN 0866342), Paulme (USPN 0339920), Rogers (USPN 02114265), Bragard (FR2188414), Urminszky (CH322960), Vinckier (FR 920028), Howard et al (USPN 8943615), Brown (USPN 10463086), Hughes (USPN 6698025), Fujita (USPN 6272888), Norvich (USPN 2507382), Janzow (USPN 1403030), Auriol (FR2720605) directed to at least partially removable front panel; Neumayer (DE 9314867) directed to safety belt garment; Wathen (US Publication 2011/0107500), Carlton (USPN 10004279) directed to button/holes and button/loops.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732      


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732